MEMORANDUM**
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider because petitioner’s notice of appeal to the BIA was not filed — or scheduled to be delivered — within 30 calendar days of the Immigration Judge’s oral decision. See 8 C.F.R. § 1003.38; Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this peti-' tion for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.